DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 4-5, 7 and 12 are objected to because of the following informalities:  Claims 4-5, 7 and 12 contain limitations FGO, that can be also “Film Grain Optimization”, (see at https://www.acronymfinder.com/FGO.html ). For purposes of a prompt examination, the examiner reads claims 4, 5, 7, and 12 as with “H8F6N2Ti-(Functionalized Graphene Oxide).” Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 4 and  9 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over Shua et al., CN 105261854 (listed in IDS filed on 04/12/2021), in view of Wang et al., CN 105590756. 
In re Claim 1, Shua discloses a manufacturing method of an array substrate comprising steps of; providing a base substrate 100, and forming a semiconductor pattern 104, a gate insulation layer 108, a gate electrode 110, an insulation layer 112 and a source/drain electrode (118, 120) on the base substrate 100; forming a composite material layer 106 on the base substrate 100 comprising the semiconductor pattern 104 (Figs. 1-4; pages 2 – 16).
Shua does not disclose hydrotreating the composite material layer 106, wherein the composite material layer 106 contains titanium complex-graphene oxide.
Wang teaches hydrotreating ([0028], [0034], [0050]) the composite material layer, wherein the composite material layer contains titanium complex-graphene oxide ([0015 – 0137]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine teachings of Shua and Wang, and to use the specified hydrotreating the composite material layer, wherein the composite material layer contains titanium complex-graphene oxide as simple preparation process and easy realization of large-scale industrial production as taught by Wang ([0053]).

In re Claim 3, Shua taken with Wang discloses all limitations of claim 3 except for that forming the composite material layer 106 (Shua: Figs. 1-4) on base substrate 100 comprising the semiconductor pattern 104 by spin coating. It would have been obvious to one of ordinary skill in the art at the time the invention was made to use spin coating since it was known in the semiconductor art that spin coating is well-known and routine process in semiconductor technology. (MPEP2144.I.)
In re Claim 4, Shua taken with Wang discloses all limitations of claim 4 but does specify that the composite material layer contains H8F6N2Ti-Functionalized Graphene Oxide). Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to use H8F6N2Ti- (Functionalized Graphene Oxide) as the composite material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 (See MPEP2144.07).
In re Claim 9, Shua discloses an array substrate (Fig. 4) comprising a base substrate 100, a semiconductor pattern 104, a gate insulation layer 108, a gate electrode 110, an insulation layer 112 and a source/drain electrode (118, 120); wherein the array substrate further comprises: a composite material layer 106 at least covering the semiconductor pattern 104 (Figs. 1-4; pages 2 – 16).

Wang teaches a composite material layer that contains titanium complex-graphene oxide containing hydrogen atoms ([0015 – 0137]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute Shua composite material 106 made of graphene oxide (page 8) with Wang’s composite material layer that contains titanium complex-graphene oxide containing hydrogen atoms, for easy realization of large-scale industrial production as taught by Wang ([0053]).
In re Claim 10, Shua taken with Wang discloses the array substrate according to claim 9, wherein the semiconductor pattern 104 contains polysilicon (Shua: page 4).
In re Claim 11, Shua taken with Wang discloses the array substrate according to claim 9, wherein the array substrate further comprises: a buffer layer 102 disposed between the base substrate 100 and the semiconductor pattern 104 (Shua: Fig. 4).
In re Claim 12, Shua taken with Wang discloses all limitations of claim 12 except for that the composite material layer containing hydrogen atoms contains H8F6N2Ti-Functionalized Graphene Oxide). Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to use H8F6N2Ti- (Functionalized Graphene Oxide) as the composite material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 (See MPEP2144.07).

Shua does not specify that the composite material layer 106 contains titanium complex-graphene oxide containing hydrogen atoms.
Wang teaches a composite material layer that contains titanium complex-graphene oxide containing hydrogen atoms ([0015 – 0137]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute Shua composite material 106 made of graphene oxide (page 8) with Wang’s composite material layer that contains titanium complex-graphene oxide containing hydrogen atoms, for easy realization of large-scale industrial production as taught by Wang ([0053]).

Allowable Subject Matter
Claims 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKOLAY K YUSHIN whose telephone number is (571)270-7885.  The examiner can normally be reached on Monday-Friday (7-7 PST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIKOLAY K YUSHIN/Primary Examiner, Art Unit 2893